,;'(-
         ' 2458 (Rev. 02/08/2019) Judgtri.ent in a Criminal Petty Case (Modified)
        Ko                                                                                                                                                    Page I of!   \   L1
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                                      (For Offenses Committed On or After November 1, 1987)
                                            v.

                       Antonio Marco Romero-De La Luz                                                 Case Number: 3:19-mj-22171

                                                                                                      Antonio F. Yoon
                                                                                                      Defendant's Attorney


        REGISTRATION NO. 65435298
        THE DEFENDANT:
         ~ pleaded guilty to count( s) 1 of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                     Nature of Offense                                                                           Count Number(s)
        8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                                                 1

          D The defendant has been found not guilty on count( s)                             ~~~~~~~~~~~~~~~~~~~




          D Count(s)                                                                                      dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                         D TIME SERVED                                            ~   _         'J 5
                                                                                                              ____:_____c__                 days

          ~   Assessment: $10 WAIVED ~ Fine: WAIVED
          ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                           charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Thursday, May 30, 2019
                                                              FND_EQ                              Date of Imposition of Sentence



         Received/""
                        DUSM
                             <    _.-          I
                                                              MAY 3 0 2019
                                                  CLER!\, u.s. 0:3TRICT COURT
                                                sournaw Di3HllCT Of- CALIFORNIA
                                                                                                  IIML~LOCK
                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                               BY                      · -............ i!5!°UTY


         Clerk's Office Copy                                                                                                                       3:19-mj-22171
